DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is responsive to application filed on 03/19/2020.
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/824,662(reference application). Although the claims at issue are not identical, they are not patentably distinct from each other as seen below.

Instant application  No. 16/824,666
Co-pending application No. 16/824,662
1. A computer method for optimizing the shipping of floor joists, comprising:


 analyzing, by at least one processor, a building model, wherein a set of floor joists are identified, analyzed, and isolated from all other building model components; 



processing, by at least one processor, a first set of data associated each of the set of floor joists, wherein the first set of data is related to members of the floor joist and the interface between these members; 


grouping, by at least one processor, a first group of the set of floor joists into a bundle, wherein the first group of floor joists is based on the processed first set of data; 

analyzing, by at least one processor, the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel; 

manipulating, by at least one processor the bundle of floor joists based on limitations of the shipping vessel; and 

generating, by at least one processor, a graphical representation of the bundle and the position of the bundle within the shipping vessel.
1. A computer method for optimizing the shipping of roof trusses, comprising: 


detecting, by at least one processor, a series of assemblies which comprise a building model, wherein a set of roof trusses are identified based on the roof truss properties and isolated from other assemblies within the model; 

processing, by at least one processor, a first set of data associated each of the set of roof trusses, wherein the first set of data is related to members of the roof truss and the interface between these members; 


grouping, by at least one processor, a first group of the set of roof trusses into a bundle, wherein the first group of roof trusses is based on the processed first set of data; 

analyzing, by at least one processor, the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel; 

manipulating, by at least one processor the bundle of roof trusses based on limitations of the shipping vessel; and 

generating, by at least one processor, a graphical representation of the bundle and the position of the bundle within the shipping vessel.
2. The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the floor joist based on the interface of the members.  

2. The computer method of claim 1, further comprising, simulating, by at least one processor, the assembly process of the roof truss based on the interface of the members.  

3. The computer method of claim 1, further comprising, incorporating, by at least one processor a set of spacers between the floor joists of the bundle, wherein the spacers are positioned at predetermined locations.  
3. The computer method of claim 1, further comprising, incorporating, by at least one processor a set of spacers between the roof trusses of the bundle, wherein the spacers are positioned at predetermined locations.
4. The computer method of claim 1, wherein the manipulation of the bundle, further comprising, altering, by at least one processor, the floor joists based on the interfaces between the members, wherein the floor joists are separated into sections.  

4. The computer method of claim 1, wherein the manipulation of the bundle, further comprising, altering, by at least one processor, the roof trusses based on the interfaces between the members, wherein the roof trusses are separated into sections.
5. The computer method of claim 4, further comprising, grouping, by at least one processor, the sections based on an assembly process of the floor joist.  
5. The computer method of claim 4, further comprising, grouping, by at least one processor, the sections based on an assembly process of the roof truss.
6. The computer method of claim 1, further comprising, determining, by at least one processor, the interface between the isolated floor joists, where a set of data is created related to the floor joist relationship in reference to the model design.  

6. The computer method of claim 1, further comprising, determining, by at least one processor, the interface between the isolated roof trusses, where a set of data is created related to the roof truss relationship in reference to the model design.


7. The computer method of claim 6, wherein the organization of the floor joists within the shipping vessel is based on an assembly process of the floor joists.  

7. The computer method of claim 6, wherein the organization of the roof trusses within the shipping vessel is based on an assembly process of the roof trusses
8. A computer program product for optimizing the shipping of floor joists, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: program instructions to analyze a building model, wherein a set of floor joists are isolated; program instructions to process a first set of data associated each of the set of floor joists, wherein the first set of data is related to members of the floor joist and the interface between these members; program instructions to group a first group of the set of floor joists into a bundle, wherein the first group of floor joists is based on the processed first set of data; program instructions to analyze the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel; program instructions to manipulating, by at least one processor the bundle of floor joists based on limitations of the shipping vessel; and program instructions to generate a graphical representation of the bundle and the position of the bundle within the shipping vessel.  

8. A computer program product for optimizing the shipping of roof trusses, comprising: one or more computer non-transitory readable storage media and program instructions stored on the one or more computer non-transitory readable storage media, the program instructions comprising: program instructions to analyze a building model, wherein a set of roof trusses are isolated; program instructions to process a first set of data associated each of the set of roof trusses, wherein the first set of data is related to members of the roof truss and the interface between these members; program instructions to group a first group of the set of roof trusses into a bundle, wherein the first group of roof trusses is based on the processed first set of data; program instructions to analyze the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel; program instructions to manipulating, by at least one processor the bundle of roof trusses based on limitations of the shipping vessel; and program instructions to generate a graphical representation of the bundle and the position of the bundle within the shipping vessel.
9. The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the floor joist based on the interface of the members.  
9. The computer program product of claim 8, further comprising, program instructions to simulate the assembly process of the roof truss based on the interface of the members.
10. The computer program product of claim 8, further comprising, program instructions to incorporate a set of spacers between the floor joists of the bundle, wherein the spacers are positioned at predetermined locations.  

10. The computer program product of claim 8, further comprising, program instructions to incorporate a set of spacers between the roof trusses of the bundle, wherein the spacers are positioned at predetermined locations
11. The computer program product of claim 8, wherein the manipulation of the bundle, further comprising, alter the floor joists based on the interfaces between the members, wherein the floor joists are separated into sections.  
11. The computer program product of claim 8, wherein the manipulation of the bundle, further comprising, alter the roof trusses based on the interfaces between the members, wherein the roof trusses are separated into sections.
12. The computer program product of claim 11, further comprising, group the sections based on an assembly process of the floor joist.  
12. The computer program product of claim 11, further comprising, group the sections based on an assembly process of the roof truss.
13. The computer program product of claim 8, further comprising, program instructions to determine the interface between the isolated floor joists, where a set of data is created related to the floor joist relationship in reference to the model design.  
13. The computer program product of claim 8, further comprising, program instructions to determine the interface between the isolated roof trusses, where a set of data is created related to the roof truss relationship in reference to the model design.
14. The computer program product of claim 13, wherein the organization of the floor joists within the shipping vessel is based on an assembly process of the floor joists.  
14. The computer program product of claim 13, wherein the organization of the roof trusses within the shipping vessel is based on an assembly process of the roof trusses.
15. A system for optimizing the shipping of floor joists, comprising: one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising: analyzing a building model, wherein a set of floor joists are isolated; processing a first set of data associated each of the set of floor joists, wherein the first set of data is related to members of the floor joist and the interface between these members; grouping a first group of the set of floor joists into a bundle, wherein the first group of floor joists is based on the processed first set of data; analyzing the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel; manipulating, by at least one processor the bundle of floor joists based on limitations of the shipping vessel; and generating a graphical representation of the bundle and the position of the bundle within the shipping vessel.  
15. A system for optimizing the shipping of roof trusses, comprising: one or more computer processors, one or more computer non-transitory readable storage media, and program instructions stored on the one or more computer non-transitory readable storage media for execution by, at least one of the one or more processors, the program instructions comprising: analyzing a building model, wherein a set of roof trusses are isolated; processing a first set of data associated each of the set of roof trusses, wherein the first set of data is related to members of the roof truss and the interface between these members; grouping a first group of the set of roof trusses into a bundle, wherein the first group of roof trusses is based on the processed first set of data; analyzing the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel; manipulating, by at least one processor the bundle of roof trusses based on limitations of the shipping vessel; and generating a graphical representation of the bundle and the position of the bundle within the shipping vessel.
16. The system of claim 15, further comprising, simulating the assembly process of the floor joist based on the interface of the members.  
16. The system of claim 15, further comprising, simulating the assembly process of the roof truss based on the interface of the members.  
17. The system of claim 15, further comprising, incorporating, by at least one processor a set of spacers between the floor joists of the bundle, wherein the spacers are positioned at predetermined locations.  
17. The system of claim 15, further comprising, incorporating, by at least one processor a set of spacers between the roof trusses of the bundle, wherein the spacers are positioned at predetermined locations.
18. The system of claim 15 wherein the manipulation of the bundle, further comprising, altering the floor joists based on the interfaces between the members, wherein the floor joists are separated into sections.  
18. The system of claim 15 wherein the manipulation of the bundle, further comprising, altering the roof trusses based on the interfaces between the members, wherein the roof trusses are separated into sections.
19. The system of claim 18 further comprising, grouping the sections based on an assembly process of the floor joist.  
19. The system of claim 18 further comprising, grouping the sections based on an assembly process of the roof truss.
20. The system of claim 15, further comprising, determining the interface between the isolated floor joists, where a set of data is created related to the floor joist relationship in reference to the model design.

20. The system of claim 15, further comprising, determining the interface between the isolated roof trusses, where a set of data is created related to the roof truss relationship in reference to the model design.


This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-8, 10-15, and 17-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
As per Claim 1:
Step 1:
With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. 

Step 2A prong 1: does the claim recite a judicial exception?

In order to apply to apply step 2A, prong one, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 

Claim 1:
A computer method for optimizing the shipping of floor joists, comprising: 
analyzing, by at least one processor, a building model, wherein a set of floor joists are identified, analyzed, and isolated from all other building model components; 
processing, by at least one processor, a first set of data associated each of the set of floor joists, wherein the first set of data is related to members of the floor joist and the interface between these members; 
grouping, by at least one processor, a first group of the set of floor joists into a bundle, wherein the first group of floor joists is based on the processed first set of data; 
analyzing, by at least one processor, the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel; 
manipulating, by at least one processor the bundle of floor joists based on limitations of the shipping vessel; and 
generating, by at least one processor, a graphical representation of the bundle and the position of the bundle within the shipping vessel.

The limitation of “analyzing, by at least one processor, a building model, wherein a set of floor joists are identified, analyzed, and isolated from all other building model components” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III). For example, “analyzing” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information.

The limitation of “processing, by at least one processor, a first set of data associated each of the set of floor joists, wherein the first set of data is related to members of the floor joist and the interface between these members” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “processing” in the context of the claim encompasses an evaluation which encompass a user manually and/or mentally processing information.

The limitation of “grouping, by at least one processor, a first group of the set of floor joists into a bundle, wherein the first group of floor joists is based on the processed first set of data” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “grouping” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

The limitation of “analyzing, by at least one processor, the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “analyzing” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

The limitation of “manipulating, by at least one processor the bundle of floor joists based on limitations of the shipping vessel” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “manipulating” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

Step 2A prong 2: Does the claim recite additional elements that integrate the judicial exception/Abstract idea into practical application?

The claim recites additional element of “generating, by at least one processor, a graphical representation of the bundle and the position of the bundle within the shipping vessel”. The limitation represents extra-solution activity because it is a mere nominal or tangential addition to the claim, amounting to mere data output (See MPEP 2106.05(g)).

The additional elements, alone and in combination, fail to integrate the abstract idea into a practical application. Thus, the claim is directed to an abstract idea.

Step 2B: Do the additional elements, considered individually and in combination, amount to significantly more than the judicial exception?

As discussed above with respect to integration of the abstract idea into practical application, the additional element of “generating, by at least one processor, a graphical representation of the bundle and the position of the bundle within the shipping vessel” amounts to insignificant extra-solution activity as WURC activity similar to “presenting offers and gathering statistics” (see MPEP 2106.05(d)(II)).

The additional elements, alone and in combination, fail to amount to significantly more than the judicial exception. Thus, the claim is cannot provide an inventive concept.

For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.
With respect to claim 3, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The computer method of claim 1, further comprising, incorporating, by at least one processor a set of spacers between the floor joists of the bundle, wherein the spacers are positioned at predetermined locations”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “incorporating” in the context of the claim encompasses an observation which encompass a user manually and/or mentally processing information. 

With respect to claim 4, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The computer method of claim 1, wherein the manipulation of the bundle, further comprising, altering, by at least one processor, the floor joists based on the interfaces between the members, wherein the floor joists are separated into sections”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “altering” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.  

With respect to claim 5, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. “The computer method of claim 4, further comprising, grouping, by at least one processor, the sections based on an assembly process of the floor joist”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “grouping” in the context of the claim encompasses an observation/evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 6, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The computer method of claim 1, further comprising, determining, by at least one processor, the interface between the isolated floor joists, where a set of data is created related to the floor joist relationship in reference to the model design” alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “determining” in the context of the claim encompasses an evaluation which encompass a user manually and/or mentally processing information.

With respect to claim 7, the claimed invention is directed to an abstract idea that neither integrated into practical application nor sufficient to amount to significantly more than the judicial exception. The claim(s) recite(s) “The computer method of claim 6, wherein the organization of the floor joists within the shipping vessel is based on an assembly process of the floor joists”, alone or in combination, under its broadest reasonable interpretation, cover performance of the limitations in the mind in combination with using a pen and paper (see MPEP 2106.04(a)(2)(III)). For example, “organization” in the context of the claim encompasses an evaluation which encompass a user manually and/or mentally processing information.

With respect to claims 8, 10-15, and 17- 20, similar analysis as claims 1, and 3-7 applied.

Allowable Subject Matter
Claims 1-20 are allowed over prior art.
The following is a statement of reasons for the indication of allowable subject matter: claims 1-20 are considered allowable since none of the references of record either alone or in combination fairly disclose or suggest the combination of limitations specified in the independent claims, including at least: “processing, by at least one processor, a first set of data associated each of the set of floor joists, wherein the first set of data is related to members of the floor joist and the interface between these members; grouping, by at least one processor, a first group of the set of floor joists into a bundle, wherein the first group of floor joists is based on the processed first set of data; analyzing, by at least one processor, the bundle relative to the volume of a shipping vessel, wherein it is determined if the shipping vessel can container the vessel; manipulating, by at least one processor the bundle of floor joists based on limitations of the shipping vessel; and generating, by at least one processor, a graphical representation of the bundle and the position of the bundle within the shipping vessel” as recited in independent claims 1, 8, and 15.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIBROM K GEBRESILASSIE whose telephone number is (571)272-8571. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571 272 3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KIBROM K. GEBRESILASSIE
Primary Examiner
Art Unit 2148



/KIBROM K GEBRESILASSIE/Primary Examiner, Art Unit 2148                                                                                                                                                                                                        06/03/2022